Citation Nr: 1103931	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to July 1990 
and February 2003 to May 2004.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A Travel Board hearing was held in October 2010 before the 
undersigned Veterans Law Judge.  A copy of the transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  An inservice medial collateral ligament (MCL) strain of the 
left knee has not been shown to have resulted in any residual or 
to have resulted in symptoms that were other than acute and 
transitory.  

2.  Currently diagnosed left knee strain has not been shown to be 
etiologically or causally related to active duty service or any 
incident therein.  


CONCLUSION OF LAW

A chronic left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters in January 2007, May 2007, June 
2009, and December 2009) specifically notified him of the 
substance of the VCAA, including the type of evidence necessary 
to establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility between 
the Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the VCAA 
by way of these letters by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informing the Veteran about the 
information and evidence VA would seek to provide; (3) informing 
the Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to the 
claims.

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements from the Veteran and his representative.  There is 
no indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.

The Veteran has alleged that VA examination(s) were inadequate.  
See his October 2010 hearing testimony.  Review of the 
examinations, however, does not reveal them to be inadequate.  
Pertinent findings are set out, and appropriate testing appears 
to have been conducted.  There is nothing on the face of the 
examinations to suggest they are not adequate to address the 
issue of service connection.  

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in letters dated in 2007 and 2009.  

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Background

Review of the service treatment records (STRs) reflects that the 
Veteran was seen in April 2003 for left knee pain.  It was 
swollen and tender.  A magnetic resonance imaging (MRI) of the 
left knee was accomplished and showed joint effusion but no 
tears.  An examination in July 2003 found patellofemoral pain, 
but there was full range of motion.  There was a grade I MCL 
laxity, and the impression was of MCL sprain.  He was returned to 
duty with a physical profile.  Upon post-deployment examination 
in March 2004, the Veteran was referred to orthopedics for the 
left knee, but there is no record that he was examined at a later 
date.  

Post service private records from the Greater Philadelphia Health 
Center dated from 1999 through 2007 do not show treatment for 
left knee complaints.  VA records, however, show that the Veteran 
was seen in December 2006 for tenderness below the patella and on 
the inner aspect of the left knee.  X-ray was normal.  He was 
fitted for a Neoprene knee sleeve.  He did not need physical 
therapy at the time.  In October 2007, the Veteran was seen again 
for reports of knee pain.  In November 2007, a VA examiner noted 
that the Claimant took Naprosyn and wore a knee brace.  Physical 
exam revealed crepitus but no left knee fluid.  The examiner 
noted that the Veteran had a previous cartilage meniscus injury.  
It was noted that this type of injury did not heal spontaneously, 
and that the Veteran should be reevaluated if he still 
experienced pain.  

When examined by VA in July 2009, the examiner noted that he 
reviewed the claims file.  The Veteran reported inservice knee 
injury and now had subjective complaints of left knee pain which 
he described as moderate to severe.  There was moderate to severe 
intermittent pain of the left knee which occurred 2-3 times per 
week.  There was duration of pain for 10 seconds.  The Veteran 
presented with a normal gait.  He denied use of canes, crutches, 
walkers, braces, or wheelchairs.  He took Naproxen at 500 mgs. 
once a week for pain.  The Veteran said that the medication 
helped and had no side effects.  In regards to his occupation as 
a laborer and activities of daily living, he had difficulty in 
prolonged standing and walking for more than 3 hours.  Walking up 
and down steps and climbing, as well as squatting, caused left 
knee pain.  There was active and passive range of motion of 0 to 
140 degrees.  There was no evidence of pain of the left knee with 
range of motion and with repetitive use times 3.  The range of 
motion was not additionally limited by pain, fatigue, weakness, 
or lack of endurance.  The Veteran denied any flare-ups, and 
there was no instability in the left knee.  There was negative 
drawer sign and negative McMurray's sign.  No swelling was noted, 
and there was no crepitus on palpation.  There was no tenderness 
on palpation of the left knee.  The diagnosis was normal physical 
examination of the left knee.  

Additional VA examination was conducted in December 2009.  The 
examiner noted that she reviewed the claims file.  The Veteran 
complained of pain in the left knee which varied form constant to 
intermittent.  He had difficulty stating how long his pain 
lasted, but he indicated he had it most of the time.  He also 
complained of weakness, stiffness, swelling, giving way, and 
locking.  He denied heat, redness, fatigability or lack of 
endurance.  The Veteran used no assistive devices.  He sometimes 
used a brace, but he did not use it the day of this exam.  The 
Claimant said that he was employed as a firefighter but had not 
been working lately due to "an unknown reason."  His activities 
of daily living were affected in that he could stand for 15-20 
minutes or walk one mile but could not run.  He also had 
difficulty with squatting.  

Range of motion of the left knee was recorded as flexion from 25 
degrees to 115 degrees with pain at 115 degrees.  Extension was 
to 25 degrees without pain.  With three repetitions, the range of 
motion was not additionally limited by pain, fatigue, weakness, 
or lack of endurance.  There was no anterior, posterior, or 
lateral instability.  There was negative McMurray's sign, and 
there were no popliteal masses or effusion.  There was tenderness 
on either side of the patella.  The Veteran refused to have knee 
jerk performed on the left side because of pain.  Muscle strength 
of the lower extremities was 5/5 bilaterally.  X-ray of the left 
knee was interpreted as normal.  The Veteran said that he 
sometimes had flare-ups of left knee pain in that it lasted 
longer than it usually did, but he was unable to give any time 
frame for this.  No instability of the left knee was seen.  The 
VA examiner diagnosed left knee stain with decreased range of 
motion and pain.  She opined that this condition was not at least 
as likely as not due to or aggravated by the knee strain that he 
had during military service.  She noted that he had had a normal 
examination with no complaints in July 2009.  Since then, the VA 
examination revealed a precipitous decline in his range of motion 
and an increase in his pain complaints which were not shown on 
the exam of 5 months ago.  She also noted that he had a normal 
MRI in 2003.  Based upon these facts, the VA examiner did not 
think this current left knee symptomatology stemmed from his knee 
strain during service in 2003.  

At a personal hearing in October 2010, the Veteran testified in 
support of his claim.  He contended that current left knee 
problems, to include pain, giving way, and locking, were 
etiologically related to his inservice knee strain.  He described 
the inservice knee injury and his post service symptoms.  



Analysis

Based on the foregoing, there is no dispute that the Veteran had 
left knee complaints and treatment during active service.  
However, the STRs do not show that any chronic knee disability 
was incurred during active duty.  Moreover, following his last 
inservice treatment in 2004, it was not until 2006 that he had 
additional left knee complaints.  VA examination in 2007, to 
include X-ray, was essentially normal, and it was not until VA 
exam in December 2009 that left knee strain with decreased range 
of motion and pan was noted.  X-ray continued to be normal.  

Again, it is noted that the STRs are deemed to show an absence of 
chronic left knee disability during active service.  However, 
this does not in itself preclude a grant of service connection.  
Indeed, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2009).  Nevertheless, a review of the post-service 
evidence does not lead to the conclusion that a left knee 
disability is causally related to active service, for the reasons 
discussed below.

As noted above, the post-service medical evidence does not 
demonstrate any complaints or findings referable to the left knee 
condition until December 2006.  X-ray at that time was normal.  
Moreover, July 2009 VA examination was essentially normal.  This 
is more probative than his complaints of problems since service.  
While he had complaints, there was no evidence of any knee 
impairment at that time.  VA examination in December 2009 
resulted in diagnosis of left knee strain although X-ray 
continued to be normal.  In this regard, the Board notes that the 
amount of time that elapsed since military service before 
diagnosis of a left knee disorder can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board notes that the Veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, to the extent that the 
Veteran is claiming to have experienced continuous knee 
symptomatology since active service, he is not found to be 
credible.  Indeed, as no knee disorder was found after service 
until 2009, this suggests that any current knee disability is of 
post-service origin.  Thus, the absence of post-service treatment 
until several years after military discharge, in conjunction with 
these other factors, leads the Board to find statements alleging 
continuity of knee symptoms not credible here.  It is not deemed 
credible that he would go years with significant and continuing 
knee pain and not seek treatment of any kind, or otherwise report 
that pain when getting other treatment.  No such information is 
found herein.  Therefore, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's own 
statements.  Moreover, no medical evidence of record causally 
relates the current left knee strain to active service, as will 
be discussed further below.

In this case, A VA examiner in December 2009 opined that the 
Veteran's current knee disability is less likely as not (less 
than 50/50 probability) caused by or a result of active service.  
The examiner's rationale for the opinion was based on the finding 
that the left knee problems incurred during service were acute in 
nature and did not result in a chronic condition or disability.  
Additionally, the examiner stated that a previous exam in 2009 
was negative for a left knee disorder.  Because this opinion was 
offered after a review of the claims file and after an objective 
examination, and because it was accompanied by supporting 
rationale, the Board finds it to be highly probative.  Moreover, 
no other competent evidence of record refutes that opinion.

The Veteran himself believes that his current left knee 
disability is causally related to active service.  However, while 
able to report observable symptoms as discussed earlier, he has 
not been shown to possess the requisite training or credentials 
needed to render a competent opinion as to complex question of 
medical causation in this case.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  As such, his lay opinion does not 
constitute competent medical evidence on this point and 
consequently lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, there is no support for a grant of service 
connection for a left knee disability.  The preponderance of the 
evidence is against the claim, therefore, the benefit of the 
doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left knee disorder is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


